
	
		II
		Calendar No. 82
		112th CONGRESS
		1st Session
		S. 1255
		IN THE SENATE OF THE UNITED STATES
		
			June 22, 2011
			Mr. Levin, from the
			 Committee on Armed
			 Services, reported the following original bill; which was read
			 twice and placed on the calendar
		
		A BILL
		To authorize appropriations for fiscal year 2012 for
		  military construction, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Military Construction
			 Authorization Act for Fiscal Year 2012.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Congressional defense
				committees.
				Sec. 4. Scoring of budgetary
				effects.
				DIVISION B—Military Construction
				Authorizations
				Sec. 2001. Short title.
				Sec. 2002. Expiration of authorizations
				and amounts required to be specified by law.
				Sec. 2003. Funding tables.
				TITLE XXI—Army
				Sec. 2101. Authorized Army construction
				and land acquisition projects.
				Sec. 2102. Family housing.
				Sec. 2103. Improvements to military family
				housing units.
				Sec. 2104. Authorization of
				appropriations, Army.
				Sec. 2105. Modification of authority to
				carry out certain fiscal year 2009 project.
				Sec. 2106. Modification of authority to
				carry out certain fiscal year 2010 project.
				Sec. 2107. Modification of authority to
				carry out certain fiscal year 2011 projects.
				Sec. 2108. Additional authority to carry
				out certain fiscal year 2012 project.
				Sec. 2109. Extension of authorizations of
				certain fiscal year 2008 projects.
				Sec. 2110. Extension of authorizations of
				certain fiscal year 2009 projects.
				Sec. 2111. Technical amendments to correct
				certain project specifications.
				Sec. 2112. Rescission of Army military
				construction funds.
				Sec. 2113. Tour normalization.
				TITLE XXII—Navy
				Sec. 2201. Authorized Navy construction
				and land acquisition projects.
				Sec. 2202. Family housing.
				Sec. 2203. Improvements to military family
				housing units.
				Sec. 2204. Authorization of
				appropriations, Navy.
				Sec. 2205. Extension of authorization of
				certain fiscal year 2008 project.
				Sec. 2206. Extension of authorizations of
				certain fiscal year 2009 projects.
				Sec. 2207. Rescission of Navy military
				construction funds.
				Sec. 2208. Guam realignment.
				TITLE XXIII—Air Force
				Sec. 2301. Authorized Air Force
				construction and land acquisition projects.
				Sec. 2302. Family housing.
				Sec. 2303. Improvements to military family
				housing units.
				Sec. 2304. Authorization of
				appropriations, Air Force.
				Sec. 2305. Modification of authorization
				to carry out certain fiscal year 2010 project.
				Sec. 2306. Extension of authorization of
				certain fiscal year 2009 project.
				Sec. 2307. Rescission of Air Force
				military construction funds.
				TITLE XXIV—Defense Agencies
				Subtitle A—Defense Agency
				Authorizations
				Sec. 2401. Authorized Defense Agencies
				construction and land acquisition projects.
				Sec. 2402. Energy conservation
				projects.
				Sec. 2403. Authorization of
				appropriations, Defense Agencies.
				Subtitle B—Chemical Demilitarization
				Authorizations
				Sec. 2411. Authorization of
				appropriations, chemical demilitarization construction,
				Defense-wide.
				Sec. 2412. Rescission of Defense Agencies
				military construction funds.
				TITLE XXV—North Atlantic Treaty Organization
				Security Investment Program
				Sec. 2501. Authorized NATO construction
				and land acquisition projects.
				Sec. 2502. Authorization of
				appropriations, NATO.
				TITLE XXVI—Guard and Reserve Forces
				Facilities
				Sec. 2601. Authorized Army National Guard
				construction and land acquisition projects.
				Sec. 2602. Authorized Army Reserve
				construction and land acquisition projects.
				Sec. 2603. Authorized Navy Reserve and
				Marine Corps Reserve construction and land acquisition projects.
				Sec. 2604. Authorized Air National Guard
				construction and land acquisition projects.
				Sec. 2605. Authorized Air Force Reserve
				construction and land acquisition projects.
				Sec. 2606. Authorization of
				appropriations, National Guard and Reserve.
				Sec. 2607. Extension of authorizations of
				certain fiscal year 2008 projects.
				Sec. 2608. Extension of authorizations of
				certain fiscal year 2009 projects.
				Sec. 2609. Modification of authority to
				carry out certain fiscal year 2009 project.
				TITLE XXVII—Base Closure and Realignment
				Activities
				Sec. 2701. Authorization of appropriations
				for base realignment and closure activities funded through Department of
				Defense Base Closure Account 1990.
				Sec. 2702. Authorized base realignment and
				closure activities funded through Department of Defense Base Closure Account
				2005.
				Sec. 2703. Authorization of appropriations
				for base realignment and closure activities funded through Department of
				Defense Base Closure Account 2005.
				Sec. 2704. Rescission of military
				construction funds for base realignment and closure activities funded through
				Department of Defense Base Closure Account 1990.
				TITLE XXVIII—Military Construction General
				Provisions
				Subtitle A—Military Construction Program
				and Military Family Housing Changes
				Sec. 2801. General military construction
				transfer authority.
				Sec. 2802. Extension of temporary, limited
				authority to use operation and maintenance funds for construction projects
				outside the United States.
				Sec. 2803. Clarification of authority to
				use the Pentagon Reservation maintenance revolving fund for minor construction
				and alteration activities at the Pentagon Reservation.
				Subtitle B—Real Property and Facilities
				Administration
				Sec. 2811. Exchange of property at
				military installations.
				Sec. 2812. Clarification of authority to
				limit encroachments.
				Sec. 2813. Department of Defense
				conservation and cultural activities.
				Subtitle C—Land Conveyances
				Sec. 2821. Release of reversionary
				interest, Camp Joseph T. Robinson, Arkansas.
				Sec. 2822. Clarification of land
				conveyance authority, Camp Caitlin and Ohana Nui areas, Hawaii.
				Subtitle D—Other Matters
				Sec. 2831. Investment plan for the
				modernization of public shipyards under jurisdiction of Department of the
				Navy.
				Sec. 2832. Data servers and
				centers.
			
		3.Congressional
			 defense committeesFor
			 purposes of this Act, the term congressional defense committees
			 has the meaning given that term in section 101(a)(16) of title 10, United
			 States Code.
		4.Scoring of budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go-Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
		
	
		BMilitary
			 Construction Authorizations
			2001.Short
			 titleThis division may be
			 cited as the Military Construction
			 Authorization Act for Fiscal Year 2012.
			2002.Expiration of
			 authorizations and amounts required to be specified by law
				(a)Expiration of
			 authorizations after three yearsExcept as provided in subsection
			 (b), all authorizations contained in titles XXI through XXVII for military
			 construction projects, land acquisition, family housing projects and
			 facilities, and contributions to the North Atlantic Treaty Organization
			 Security Investment Program (and authorizations of appropriations therefor)
			 shall expire on the later of—
					(1)October 1, 2014;
			 or
					(2)the date of the
			 enactment of an Act authorizing funds for military construction for fiscal year
			 2015.
					(b)ExceptionSubsection
			 (a) shall not apply to authorizations for military construction projects, land
			 acquisition, family housing projects and facilities, and contributions to the
			 North Atlantic Treaty Organization Security Investment Program (and
			 authorizations of appropriations therefor), for which appropriated funds have
			 been obligated before the later of—
					(1)October 1, 2014;
			 or
					(2)the date of the
			 enactment of an Act authorizing funds for fiscal year 2015 for military
			 construction projects, land acquisition, family housing projects and
			 facilities, or contributions to the North Atlantic Treaty Organization Security
			 Investment Program.
					2003.Funding
			 tables
				(a)In
			 generalThe amounts authorized to be appropriated by sections
			 2104, 2204, 2304, 2403, 2411, 2502, and 2606 shall be available in the amounts
			 specified in the funding table in section 4501.
				(b)Base closure
			 and realignment activitiesThe amounts authorized to be
			 appropriated by section 2703 shall be available in the amounts specified in the
			 funding table in section 4501.
				XXIArmy
				2101.Authorized
			 Army construction and land acquisition projects
					(a)Inside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2104(1), the Secretary of the Army
			 may acquire real property and carry out military construction projects for the
			 installations or locations inside the United States, and in the amounts, set
			 forth in the following table:
						
							Army: Inside the United States
							
								
									StateInstallation or
					 LocationAmount
									
								
								
									AlabamaFort
					 Rucker$11,600,000
									
									AlaskaFort
					 Wainwright$114,000,000
									
									Joint Base
					 Elmendorf-Richardson$103,600,000
									
									CaliforniaPresidio of
					 Monterey$3,000,000
									
									Fort Irwin$23,000,000
									
									ColoradoFort
					 Carson$238,600,000
									
									GeorgiaFort
					 Benning$66,700,000
									
									Fort
					 Gordon$1,450,000
									
									Fort
					 Stewart$2,600,000
									
									HawaiiFort
					 Shafter$17,500,000
									
									Schofield
					 Barracks$105,000,000
									
									KansasFort Riley$83,400,000
									
									Forbes Air
					 Field$5,300,000
									
									KentuckyFort
					 Campbell$247,500,000
									
									Fort Knox$55,000,000
									
									LouisianaFort
					 Polk$70,100,000
									
									MarylandAberdeen Proving Ground$78,500,000
									
									Fort Meade$79,000,000
									
									MissouriFort
					 Leonard Wood$49,000,000
									
									New YorkFort
					 Drum$13,300,000
									
									North CarolinaFort Bragg$186,000,000
									
									OklahomaFort
					 Sill$184,600,000
									
									McAlester Army
					 Ammunition Plant$8,000,000
									
									South
					 CarolinaFort Jackson$63,900,000
									
									TexasFort Bliss$110,900,000
									
									Fort Hood$132,000,000
									
									Joint Base San
					 Antonio$10,400,000
									
									Red River Army
					 Depot$44,000,000
									
									UtahDugway Proving
					 Ground$32,000,000
									
									VirginiaFort
					 Belvoir$52,000,000
									
									Joint Base Langley
					 Eustis$26,000,000
									
									WashingtonJoint Base Lewis McChord$296,300,000
									
								
							
						
					(b)Outside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2104(2), the Secretary of the Army
			 may acquire real property and carry out military construction projects for the
			 installations or locations outside the United States, and in the amounts, set
			 forth in the following table:
						
							Army: Outside the United States
							
								
									CountryInstallation or
					 LocationAmount
									
								
								
									AfghanistanBagram Air
					 Base$80,000,000
									
									GermanyGrafenwoehr$38,000,000
									
									Landstuhl$63,000,000
									
									Oberdachstetten$12,200,000
									
									Kelley
					 Barracks$12,200,000
									
									Vilseck$20,000,000
									
									HondurasVarious$20,000,000
									
									KoreaCamp
					 Carroll$41,000,000
									
									Camp Henry$48,000,000
									
								
							
						
					2102.Family
			 housing
					(a)Construction
			 and acquisitionUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2104(5)(A), the Secretary of the
			 Army may construct or acquire family housing units (including land acquisition
			 and supporting facilities) at the installations or locations, in the number of
			 units, and in the amounts set forth in the following table:
						
							Army: Family Housing
							
								
									CountryInstallation or
					 LocationUnitsAmount
									
								
								
									BelgiumBrussels10 $10,000,000
									
									GermanyBaumholder64$34,329,000
									
									Illesheim80$41,000,000
									
									Vilseck22$12,000,000
									
								
							
						
					(b)Planning and
			 designUsing amounts appropriated pursuant to the authorization
			 of appropriations in section 2104(5)(A), the Secretary of the Army may carry
			 out architectural and engineering services and construction design activities
			 with respect to the construction or improvement of family housing units in an
			 amount not to exceed $7,897,000.
					2103.Improvements
			 to military family housing unitsSubject to section 2825 of title 10, United
			 States Code, and using amounts appropriated pursuant to the authorization of
			 appropriations in section 2104(5)(A), the Secretary of the Army may improve
			 existing military family housing units in an amount not to exceed
			 $103,000,000.
				2104.Authorization
			 of appropriations, ArmyFunds
			 are hereby authorized to be appropriated for fiscal years beginning after
			 September 30, 2011, for military construction, land acquisition, and military
			 family housing functions of the Department of the Army in the total amount of
			 $3,748,646,000, as follows:
					(1)For military
			 construction projects inside the United States authorized by section 2101(a),
			 $2,400,250,000.
					(2)For military
			 construction projects outside the United States authorized by section 2101(b),
			 $334,400,000.
					(3)For unspecified
			 minor military construction projects authorized by section 2805 of title 10,
			 United States Code, $20,000,000.
					(4)For architectural
			 and engineering services and construction design under section 2807 of title
			 10, United States Code, $255,241,000.
					(5)For military
			 family housing functions:
						(A)For construction
			 and acquisition, planning and design, and improvement of military family
			 housing and facilities, $186,897,000.
						(B)For support of
			 military family housing (including the functions described in section 2833 of
			 title 10, United States Code), $494,858,000.
						(6)For the
			 construction of increment 1 of an aviation complex, phase 3A at Fort
			 Wainwright, Alaska, authorized by section 2101(a) of this Act,
			 $57,000,000.
					2105.Modification
			 of authority to carry out certain fiscal year 2009 projectIn the case of the authorization contained
			 in the table in section 2101(a) of the Military Construction Authorization Act
			 for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4658) for
			 Fort Benning, Georgia, for construction of a Multipurpose Training Range at the
			 installation, the Secretary of the Army may construct up to 1,802 square feet
			 of loading dock consistent with the Army’s construction guidelines for
			 Multipurpose Training Ranges.
				2106.Modification
			 of authority to carry out certain fiscal year 2010 projectIn the case of the authorization contained
			 in the table in section 2101(a) of the Military Construction Authorization Act
			 for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2629) for
			 Joint Base Lewis-McChord, Washington, for construction of an access road
			 adjoining McChord Air Force Base and Fort Lewis, the Secretary of the Army may
			 construct a secure elevated roadway over the existing railroad and public road
			 in lieu of an on-grade road and access control point.
				2107.Modification
			 of authority to carry out certain fiscal year 2011 projects
					(a)HawaiiIn
			 the case of the authorization contained in the table in section 2101(a) of the
			 Military Construction Authorization Act for Fiscal Year 2011 (division B of
			 Public Law 111–383; 124 Stat. 4437) for Schofield Barracks, Hawaii, for
			 renovations of buildings 450 and 452, the Secretary of the Army may renovate
			 building 451 in lieu of building 452.
					(b)New
			 YorkIn the case of the authorization contained in the table in
			 section 2101(a) of the Military Construction Authorization Act for Fiscal Year
			 2011 (division B of Public Law 111–383; 124 Stat. 4437) for Fort Drum, New
			 York, for construction of an Aircraft Maintenance Hangar at the installation,
			 the Secretary of the Army may construct up to 39,049 square yards of parking
			 apron consistent with the Army’s construction guidelines for Aircraft
			 Maintenance Hangars and associated parking aprons.
					(c)GermanyIn
			 the case of the authorization contained in the table in section 2101(b) of the
			 Military Construction Authorization Act for Fiscal Year 2011 (division B of
			 Public Law 111–383; 124 Stat. 4438) for Wiesbaden Air Base, Germany, for
			 construction of an Information Processing Center at the installation, the
			 Secretary of the Army may construct up to 9,400 square yards of vehicle parking
			 garage consistent with the Army’s construction guidelines for parking garages,
			 in lieu of renovating 9,400 square yards of parking area.
					2108.Additional
			 authority to carry out certain fiscal year 2012 project
					(a)Project
			 authorizationThe Secretary of the Army may carry out a military
			 construction project to construct a water treatment facility for Fort Irwin,
			 California, in the amount of $115,000,000.
					(b)Use of
			 unobligated prior-year army military construction fundsThe
			 Secretary may use available, unobligated Army military construction funds
			 appropriated for a fiscal year before fiscal year 2012 for the project
			 described in subsection (a).
					(c)Congressional
			 notificationThe Secretary of the Army shall provide information
			 in accordance with section 2851(c) of title 10, United States Code, regarding
			 the project described in subsection (a). If it becomes necessary to exceed the
			 estimated project cost, the Secretary shall utilize the authority provided by
			 section 2853 of such title regarding authorized cost and scope of work
			 variations.
					2109.Extension of
			 authorizations of certain fiscal year 2008 projects
					(a)ExtensionNotwithstanding
			 section 2002 of the Military Construction Authorization Act for Fiscal Year
			 2008 (division B of Public Law 110–181; 122 Stat. 503), authorizations set
			 forth in the table in subsection (b), as provided in section 2101 of that Act
			 (122 Stat. 504), shall remain in effect until October 1, 2012, or the date of
			 the enactment of an Act authorizing funds for military construction for fiscal
			 year 2013, whichever is later.
					(b)TableThe
			 table referred to in subsection (a) is as follows:
						
							Army: Extension of 2008 Project
			 Authorizations
							
								
									StateInstallation
					 or LocationProjectAmount
									
								
								
									LouisianaFort PolkChild Care
					 Facility$6,100,000
									
									MissouriFort Leonard
					 Wood Multipurpose Machine Gun Range$4,150,000 
									
								
							
						
					2110.Extension of
			 authorizations of certain fiscal year 2009 projects
					(a)ExtensionNotwithstanding
			 section 2002 of the Military Construction Authorization Act for Fiscal Year
			 2009 (division B of Public Law 110–417; 122 Stat. 4658), authorizations set
			 forth in the table in subsection (b), as provided in section 2101 of that Act
			 (122 Stat. 504), shall remain in effect until October 1, 2012, or the date of
			 the enactment of an Act authorizing funds for military construction for fiscal
			 year 2013, whichever is later.
					(b)TableThe
			 table referred to in subsection (a) is as follows:
						
							Army: Extension of 2009 Project
			 Authorizations
							
								
									State/CountryInstallation or LocationProjectAmount
									
								
								
									AlabamaAnniston Army
					 DepotLake Yard Interchange$1,400,000
									
									HawaiiSchofield
					 BarracksBrigade Complex$65,000,000
									
									Schofield BarracksBattalion
					 Complex$69,000,000
									
									Schofield BarracksBattalion
					 Complex$27,000,000
									
									Schofield BarracksInfrastructure Expansion$76,000,000
									
									New
					 JerseyPicatinny ArsenalBallistic Evaluation Facility Phase
					 I$9,900,000
									
									VirginiaFort
					 EustisVehicle Paint Facility$3,900,000
									
								
							
						
					2111.Technical
			 amendments to correct certain project specificationsThe table in section 3002 of the Ike Skelton
			 National Defense Authorization Act for Fiscal Year 2011 (Public Law 111-383;
			 124 Stat. 4503) is amended—
					(1)in the item for
			 the Army relating to Entry Control Point and Access Roads that
			 appears immediately below the item relating to Vet Clinic &
			 Kennel at Bagram Air Force Base, by striking Delaram Ii
			 in the State/Country and Installation column and inserting Delaram
			 II; and
					(2)in the item for
			 the Army that appears immediately below the item relating to Electrical
			 Utility Systems, Ph.2 at the Shank installation, by striking
			 Expand Extended Cooperation Programme I and Extended Cooperation
			 Programme 2 in the Project Title column and inserting Expand
			 Entry Control Point 1 and Entry Control Point 2.
					2112.Rescission of
			 Army military construction fundsOf the amounts appropriated or otherwise
			 made available for military construction, land acquisition, and military family
			 housing functions of the Department of the Army for fiscal years before fiscal
			 year 2012 that remain available for obligation as of the date of the enactment
			 of this Act, $100,000,000 is hereby rescinded.
				2113.Tour
			 normalizationNone of the
			 funds authorized to be appropriated under this Act may be obligated or expended
			 for tour normalization until—
					(1)the Director of
			 Cost Assessment and Program Evaluation conducts an analysis of alternatives to
			 tour normalization that identifies alternative courses of action and their
			 associated life cycle costs, potential benefits, advantages, and
			 disadvantages;
					(2)the Secretary of the Army submits to the
			 congressional defense committees a master plan for completing all phases of
			 tour normalization that includes a detailed description of all costs and a
			 schedule for the construction of necessary facilities and infrastructure;
			 and
					(3)legislation enacted after the date of the
			 enactment of this Act authorizes the obligation of funds for such
			 purpose.
					XXIINavy
				2201.Authorized
			 Navy construction and land acquisition projects
					(a)Inside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2204(1), the Secretary of the Navy
			 may acquire real property and carry out military construction projects for the
			 installations or locations inside the United States, and in the amounts, set
			 forth in the following table:
						
							Inside the United States
							
								
									StateInstallation
					 or LocationAmount
									
								
								
									ArizonaMarine Corps Air
					 Station, Yuma$162,785,000
									
									CaliforniaMarine
					 Corps Base, Camp Pendleton$335,080,000
									
									Naval Base,
					 Coronado$93,735,000
									
									Marine Corps Base,
					 Twentynine Palms$67,109,000
									
									Marine Corps Logistics
					 Base, Barstow$8,590,000
									
									Marine Corps Mountain Warfare
					 Training Center, Bridgeport$16,138,000
									
									Naval Base Ventura
					 County Point Mugu$15,377,000
									
									Naval Air Station,
					 Jacksonville$36,552,000
									
									Naval Station,
					 Mayport$14,998,000
									
									Naval Air Station, Whiting Field
					 (Eglin Air Force Base)$20,620,000
									
									GeorgiaNaval
					 Submarine Base, Kings Bay$86,063,000
									
									HawaiiMarine
					 Corps Base, Kaneohe Bay$57,704,000
									
									Pacific Missile Range Facility,
					 Barking Sands$9,679,000
									
									Joint Base Pearl
					 Harbor-Hickam$7,492,000
									
									IllinoisNaval
					 Station, Great Lakes$91,042,000
									
									MarylandNaval
					 Support Facility, Indian Head$67,779,000
									
									Naval Air Station,
					 Patuxent River$45,844,000
									
									North CarolinaMarine Corps Base, Camp
					 Lejeune$200,482,000
									
									Marine Corps Air Station, Cherry
					 Point$17,760,000
									
									Marine Corps Air Station, New
					 River$78,930,000
									
									South CarolinaMarine Corps Air Station,
					 Beaufort$21,096,000
									
									VirginiaNaval
					 Station, Norfolk$81,304,000
									
									Naval Support Activity,
					 Norfolk$26,924,000
									
									Naval Ship Yard,
					 Portsmouth$74,864,000
									
									Marine Corps Base,
					 Quantico$183,690,000
									
									WashingtonNaval Base Kitsap, Bremerton (Puget
					 Sound Ship Yard)$13,341,000
									
									Naval Base Kitsap,
					 Bremerton (Bangor)$758,842,000
									
								
							
						
					(b)Outside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2204(2), the Secretary of the Navy
			 may acquire real property and carry out military construction projects for the
			 installation or location outside the United States, and in the amounts, set
			 forth in the following table:
						
							Navy: Outside the United States
							
								
									CountryInstallation
					 or LocationAmount
									
								
								
									DjiboutiCamp Lemonier$89,499,000
									
									Diego GarciaNaval Support Facility, Diego
					 Garcia$35,444,000
									
								
							
						
					2202.Family
			 housingUsing amounts
			 appropriated pursuant to the authorization of appropriations in section
			 2204(5)(A), the Secretary of the Navy may carry out architectural and
			 engineering services and construction design activities with respect to the
			 construction or improvement of family housing units in an amount not to exceed
			 $3,199,000.
				2203.Improvements
			 to military family housing unitsSubject to section 2825 of title 10, United
			 States Code, and using amounts appropriated pursuant to the authorization of
			 appropriations in section 2204(5)(A), the Secretary of the Navy may improve
			 existing military family housing units in an amount not to exceed
			 $97,773,000.
				2204.Authorization
			 of appropriations, NavyFunds
			 are hereby authorized to be appropriated for fiscal years beginning after
			 September 30, 2011, for military construction, land acquisition, and military
			 family housing functions of the Department of the Navy in the total amount of
			 $2,656,457,000, as follows:
					(1)For military
			 construction projects inside the United States authorized by section 2201(a),
			 $1,956,822,000.
					(2)For military
			 construction projects outside the United States authorized by section 2201(b),
			 $124,943,000.
					(3)For unspecified
			 minor military construction projects authorized by section 2805 of title 10,
			 United States Code, $21,495,000.
					(4)For architectural
			 and engineering services and construction design under section 2807 of title
			 10, United States Code, $84,362,000.
					(5)For military
			 family housing functions:
						(A)For construction
			 and acquisition, planning and design, and improvement of military family
			 housing and facilities, $100,972,000.
						(B)For support of
			 military family housing (including functions described in section 2833 of title
			 10, United States Code), $367,863,000.
						2205.Extension of
			 authorization of certain fiscal year 2008 project
					(a)ExtensionNotwithstanding
			 section 2002 of the Military Construction Authorization Act for Fiscal Year
			 2008 (division B of Public Law 110–181; 122 Stat. 503), the authorization set
			 forth in the table in subsection (b), as provided in section 2201(c) of that
			 Act (122 Stat. 511) and extended by section 2206 of the Military Construction
			 Authorization Act for Fiscal Year 2011 (division B of Public Law 111–383; 124
			 Stat. 4443), shall remain in effect until October 1, 2012, or the date of an
			 Act authorizing funds for military construction for fiscal year 2013, whichever
			 is later.
					(b)TableThe
			 table referred to in subsection (a) is as follows:
						
							Navy: Extension of 2008 Project Authorization
			 
							
								
									State/CountryInstallation or LocationProjectAmount
									
								
								
									Worldwide
					 UnspecifiedVariousHost Nation
					 Infrastructure$2,700,000 
									
								
							
						
					(c)Technical
			 amendment for consistency in project authorization displayThe
			 table in section 2201(c) of the Military Construction Authorization Act for
			 Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 511) is amended
			 to read as follows:
						
							Navy: Worldwide Unspecified
							
								
									State/CountryInstallation or LocationProjectAmount
									
								
								
									Worldwide
					 UnspecifiedVariousWharf Utilities
					 Upgrade$8,900,000
									
									Worldwide
					 UnspecifiedVariousHost Nation
					 Infrastructure$2,700,000
									
								
							
						
					2206.Extension of
			 authorizations of certain fiscal year 2009 projects
					(a)ExtensionNotwithstanding
			 section 2002 of the Military Construction Authorization Act for Fiscal Year
			 2009 (division B of Public Law 110–417; 122 Stat. 4658), the authorization set
			 forth in the table in subsection (b), as provided in section 2201 of that Act
			 (122 Stat 4670), shall remain in effect until October 1, 2012, or the date of
			 an Act authorizing funds for military construction for fiscal year 2013,
			 whichever is later.
					(b)TableThe
			 table referred to in subsection (a) is as follows:
						
							Navy: Extension of 2009 Project
			 Authorizations
							
								
									State/CountryInstallation or LocationProjectAmount
									
								
								
									CaliforniaMarine Corps
					 Base, Camp PendeltonOperations Assess
					 Points, Red Beach$11,970,000
									
									Marine Corps Air Station,
					 MiramarEmergency Response
					 Station$6,530,000
									
									District of
					 ColumbiaWashington Navy YardChild Development
					 Center$9,340,000
									
								
							
						
					2207.Rescission of
			 Navy military construction fundsOf the amounts appropriated or otherwise
			 made available for military construction, land acquisition, and military family
			 housing functions of the Department of the Navy for fiscal years before fiscal
			 year 2012 that remain available for obligation as of the date of the enactment
			 of this Act, $25,000,000 is hereby rescinded.
				2208.Guam
			 realignmentNone of the funds
			 authorized to be appropriated under this title, or amounts provided by the
			 Government of Japan for military construction activities on land under the
			 jurisdiction of the Department of Defense, may be obligated or expended to
			 implement the realignment of United States Marine Corps forces from Okinawa to
			 Guam as envisioned in the United States–Japan Roadmap for Realignment
			 Implementation issued May 1, 2006, until—
					(1)the Commandant of
			 the Marine Corps provides the congressional defense committees the Commandant's
			 preferred force lay-down for the United States Pacific Command Area of
			 Responsibility;
					(2)the Secretary of
			 Defense submits to the congressional defense committees a master plan for the
			 construction of facilities and infrastructure to execute the Commandant’s
			 preferred force lay-down on Guam, including a detailed description of costs and
			 a schedule for such construction;
					(3)the Secretary of
			 Defense certifies to the congressional defense committees that tangible
			 progress has been made regarding the relocation of Marine Corps Air Station
			 Futenma; and
					(4)a plan
			 coordinated by all pertinent Federal agencies is provided to the congressional
			 defense committees detailing descriptions of work, costs, and a schedule for
			 completion of construction, improvements, and repairs to the non-military
			 utilities, facilities, and infrastructure on Guam affected by the realignment
			 of forces.
					XXIIIAir
			 Force
				2301.Authorized
			 Air Force construction and land acquisition projects
					(a)Inside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2304(1), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for the installations or locations inside the United States, and in the
			 amounts, set forth in the following table:
						
							Air Force: Inside the United States
							
								
									StateInstallation
					 or LocationAmount
									
								
								
									AlaskaEielson Air Force Base$45,000,000
									
									Joint Base
					 Elmendorf-Richardson$97,000,000
									
									ArizonaDavis-Monthan Air Force Base$33,000,000
									
									Luke Air Force
					 Base$24,000,000
									
									CaliforniaTravis Air
					 Force Base$22,000,000
									
									Vandenberg Air Force
					 Base$14,200,000
									
									ColoradoU.S. Air Force Academy$13,400,000
									
									DelawareDover Air Force Base$2,800,000
									
									KansasFort Riley, Kansas$7,600,000
									
									LouisianaBarksdale
					 Air Force Base$23,500,000
									
									MissouriWhiteman
					 Air Force Base$4,800,000
									
									NebraskaOffutt Air
					 Force Base$564,000,000
									
									NevadaNellis Air Force Base$35,850,000
									
									New MexicoCannon Air Force Base$22,598,000
									
									Holloman Air Force
					 Base$29,200,000
									
									Kirtland Air Force
					 Base$25,000,000
									
									North CarolinaPope Air Force Base$6,000,000
									
									North
					 DakotaMinot Air Force Base$67,800,000
									
									TexasJoint Base San Antonio $110,000,000
									
									UtahHill Air Force Base$16,500,000
									
									VirginiaJoint Base Langley Eustis$50,000,000
									
									WashingtonFairchild Air Force Base$27,600,000
									
								
							
						
					(b)Outside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2304(2), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for the installations or locations outside the United States, and in the
			 amounts, set forth in the following table:
						
							Air Force: Outside the United States
							
								
									CountryInstallation
					 or LocationAmount
									
								
								
									GermanyRamstein Air Base$34,697,000
									
									GreenlandThule Air Base$28,000,000
									
									GuamJoint Region Marianas$211,600,000
									
									ItalyNaval Air Station,
					 Signonella$15,000,000
									
									KoreaOsan Air Base$23,000,000
									
								
							
						
					2302.Family
			 housingUsing amounts
			 appropriated pursuant to the authorization of appropriations in section
			 2304(5)(A), the Secretary of the Air Force may carry out architectural and
			 engineering services and construction design activities with respect to the
			 construction or improvement of family housing units in an amount not to exceed
			 $4,208,000.
				2303.Improvements
			 to military family housing unitsSubject to section 2825 of title 10, United
			 States Code, and using amounts appropriated pursuant to the authorization of
			 appropriations in section 2304(5)(A), the Secretary of the Air Force may
			 improve existing military family housing units in an amount not to exceed
			 $80,596,000.
				2304.Authorization
			 of appropriations, Air ForceFunds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2011, for military
			 construction, land acquisition, and military family housing functions of the
			 Department of the Air Force in the total amount of $1,716,623,000, as
			 follows:
					(1)For military
			 construction projects inside the United States authorized by section 2301(a),
			 $677,848,000.
					(2)For military
			 construction projects outside the United States authorized by section 2301(b),
			 $184,297,000.
					(3)For unspecified
			 minor military construction projects authorized by section 2805 of title 10,
			 United States Code, $20,000,000.
					(4)For architectural
			 and engineering services and construction design under section 2807 of title
			 10, United States Code, $81,913,000.
					(5)For military
			 family housing functions:
						(A)For construction
			 and acquisition, planning and design, and improvement of military family
			 housing and facilities, $84,804,000.
						(B)For support of
			 military family housing (including functions described in section 2833 of title
			 10, United States Code), $404,761,000.
						(6)For the
			 construction of increment 2 of the Air Force Technical Applications Center at
			 Patrick Air Force Base, Florida, as authorized by section 2301(a) of the
			 Military Construction Authorization Act for Fiscal Year 2011 (division B of
			 Public Law 111–383; 124 Stat. 4444), $79,000,000.
					(7)For the
			 construction of increment 1 of a STRATCOM replacement facility at Offutt Air
			 Force Base, Nebraska, authorized by section 2301(a) of this Act,
			 $120,000,000.
					(8)For the
			 construction of increment 1 of a Guam Strike fuel maintenance hangar at Joint
			 Region Marianas, Guam, authorized by section 2301(a) of this Act,
			 $64,000,000.
					2305.Modification
			 of authorization to carry out certain fiscal year 2010 projectIn the case of the authorization contained
			 in the table in section 2301(a) of the National Defense Authorization Act for
			 Fiscal Year 2010 (Division B of Public Law 111–84; 123 Stat. 2636) for Hickam
			 Air Force Base, Hawaii, for construction of a Ground Control Tower at the
			 installation, the Secretary of the Air Force may construct 43 vertical meters
			 (141 vertical feet) in lieu of 111 square meters (1,195 square feet),
			 consistent with the Air Force’s construction guidelines for control towers,
			 using amounts appropriated pursuant to authorizations of appropriations in
			 prior years.
				2306.Extension of
			 authorization of certain fiscal year 2009 project
					(a)ExtensionNotwithstanding
			 section 2002 of the Military Construction Authorization Act for Fiscal Year
			 2009 (division B of Public Law 110–417; 122 Stat. 4658), the authorization set
			 forth in the table in subsection (b), as provided in section 2301(b) of that
			 Act (122 Stat. 4680) shall remain in effect until October 1, 2012, or the date
			 of the enactment of an Act authorizing funds for military construction for
			 fiscal year 2013, whichever is later:
					(b)TableThe
			 table referred to in subsection (a) is as follows:
						
							Air Force: Extension of 2009 Project
			 Authorizations
							
								
									StateInstallation
					 or LocationProjectAmount
									
								
								
									GermanySpangdahlem
					 ABConstruct Child Development Center$11,400,000
									
								
							
						
					2307.Rescission of
			 Air Force military construction fundsOf the amounts appropriated or otherwise
			 made available for military construction, land acquisition, and military family
			 housing functions of the Department of the Air Force for fiscal years before
			 fiscal year 2012 that remain available for obligation as of the date of the
			 enactment of this Act, $32,000,000 is hereby rescinded.
				XXIVDefense
			 Agencies
				ADefense Agency
			 Authorizations
					2401.Authorized
			 Defense Agencies construction and land acquisition projects
						(a)Inside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2403(1), the Secretary of Defense
			 may acquire real property and carry out military construction projects for the
			 installations or locations inside the United States, and in the amounts, set
			 forth in the following table:
							
								Defense Agencies: Inside the United
			 States
								
									
										StateInstallation or LocationAmount
										
									
									
										AlabamaRedstone Arsenal$58,800,000
										
										AlaskaAnchorage$18,400,000
										
										Eielson Air
					 Force Base$14,800,000
										
										ArizonaDavis-Monthan Air Force Base$23,000,000
										
										CaliforniaDefense Distribution Depot Tracy$15,500,000
										
										Marine Corps
					 Base, Camp Pendleton$12,141,000
										
										Naval Base,
					 Coronado$42,000,000
										
										Naval Base,
					 Coronado (San Clemente)$21,800,000
										
										ColoradoBuckley Air Force Base$140,932,000
										
										District of ColumbiaBolling Air Force Base$16,736,000
										
										FloridaEglin
					 Air Force Base$61,100,000
										
										Macdill Air
					 Force Base$15,200,000
										
										Naval Air
					 Station, Whiting Field$3,800,000
										
										GeorgiaFort
					 Benning$37,205,000
										
										Fort
					 Gordon$17,705,000
										
										Fort
					 Stewart$72,300,000
										
										HawaiiJoint
					 Base Pearl Harbor-Hickam$14,400,000
										
										IllinoisNaval Station, Great Lakes$16,900,000
										
										KentuckyFort
					 Campbell$138,500,000
										
										Fort
					 Knox$38,845,000
										
										LouisianaBarksdale Air Force Base$6,200,000
										
										MarylandJoint Base Andrews$265,700,000
										
										National
					 Naval Medical Center, Bethesda$18,000,000
										
										MassachusettsHanscom Air Force Base$34,040,000
										
										Westover Air
					 Reserve Base$23,300,000
										
										MississippiColumbus Air Force Base$2,600,000
										
										Construction
					 Battalion Center, Gulfport$34,700,000
										
										MissouriArnold$9,253,000
										
										New
					 MexicoCannon Air Force
					 Base$132,997,000
										
										New
					 YorkFort Drum$20,400,000
										
										North CarolinaCamp Lejeune$6,670,000
										
										Fort
					 Bragg$206,274,000
										
										Marine Corps
					 Air Station, New River$22,687,000
										
										Pope Air
					 Force Base$5,400,000
										
										OhioDefense
					 Supply Center Columbus$10,000,000
										
										OklahomaAltus Air Force Base$8,200,000
										
										PennsylvaniaDefense Distribution Depot New
					 Cumberland$46,000,000
										
										Defense
					 Supply Center Philadelphia$8,000,000
										
										South CarolinaJoint Base Charleston$24,868,000
										
										TexasJoint
					 Base Antonio$194,300,000
										
										VirginiaCharlottesville$10,805,000
										
										Fort
					 Belvoir$54,625,000
										
										Joint Expeditionary Base Little
					 Creek-Fort Story$37,000,000
										
										Marine Corps
					 Base, Quantico$46,727,000
										
										Naval Air
					 Station, Oceana (Dam Neck)$23,116,000
										
										Dahlgren$1,988,000
										
										Pentagon
					 Reservation$8,742,000
										
										WashingtonJoint Base Lewis-McChord$35,000,000
										
										Naval Air
					 Station, Whidbey Island$25,000,000
										
										West VirginiaCamp Dawson$2,200,000
										
									
								
							
						(b)Outside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2403(2), the Secretary of Defense
			 may acquire real property and carry out military construction projects for the
			 installations or locations outside the United States, and in the amounts, set
			 forth in the following table:
							
								Defense Agencies: Outside the United
			 States
								
									
										CountryInstallation or LocationAmount
										
									
									
										BelgiumBrussels $24,118,000
										
										GermanyAnsbach$11,672,000
										
										Baumholder$59,419,000
										
										Grafenwoehr$6,529,000
										
										Rhine
					 Ordnance Barracks$1,196,650,000
										
										Spangdahlem
					 Air Base$129,043,000
										
										Stuttgart-Patch Barracks$2,434,000
										
										ItalyVicenza$41,864,000
										
										JapanYokota Air Base$61,842,000
										
										United KingdomMenwith Hill Station$68,601,000
										
										Royal Air Force Alconbury$35,030,000
										
									
								
							
						2402.Energy
			 conservation projectsUsing
			 amounts appropriated pursuant to the authorization of appropriations in section
			 2403(6), the Secretary of Defense may carry out energy conservation projects
			 under chapter 173 of title 10, United States Code, in the amount of
			 $135,000,000.
					2403.Authorization
			 of appropriations, Defense AgenciesFunds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2011, for military
			 construction, land acquisition, and military family housing functions of the
			 Department of Defense (other than the military departments) in the total amount
			 of $3,435,108,000, as follows:
						(1)For military
			 construction projects inside the United States authorized by section 2401(a),
			 $1,559,624,000.
						(2)For military
			 construction projects outside the United States authorized by section 2401(b),
			 $511,144,000.
						(3)For unspecified
			 minor military construction projects under section 2805 of title 10, United
			 States Code, $32,964,000.
						(4)For contingency
			 construction projects of the Secretary of Defense under section 2804 of title
			 10, United States Code, $10,000,000.
						(5)For architectural
			 and engineering services and construction design under section 2807 of title
			 10, United States Code, $439,602,000.
						(6)For energy
			 conservation projects under chapter 173 of title 10, United States Code,
			 $135,000,000.
						(7)For military
			 family housing functions:
							(A)For support of
			 military family housing (including functions described in section 2833 of title
			 10, United States Code), $50,723,000.
							(B)For credits to
			 the Department of Defense Family Housing Improvement Fund under section 2883 of
			 title 10, United States Code, and the Homeowners Assistance Fund established
			 under section 1013 of the Demonstration Cities and Metropolitan Development Act
			 of 1966 (42 U.S.C. 3374), $3,468,000.
							(8)For the
			 construction of increment 6 of the Army Medical Research Institute of
			 Infectious Diseases Stage I at Fort Detrick, Maryland, authorized by section
			 2401(a) of the Military Construction Authorization Act for Fiscal Year 2007
			 (division B of Public Law 109–364; 120 Stat. 2457), $137,600,000.
						(9)For the
			 construction of increment 4 of replacement fuel storage facilities at Point
			 Loma Annex, California, authorized by section 2401(a) of the Military
			 Construction Authorization Act for Fiscal Year 2008 (division B of Public Law
			 110–181; 122 Stat. 521), as amended by section 2406 of the Military
			 Construction Authorization Act for Fiscal Year 2010 (division B of Public Law
			 111–84; 123 Stat. 2646), $27,000,000.
						(10)For the
			 construction of increment 4 of the United States Army Medical Research
			 Institute of Chemical Defense replacement facility at Aberdeen Proving Ground,
			 Maryland, authorized by section 2401(a) of the Military Construction
			 Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122
			 Stat. 4689), $22,850,000.
						(11)For the
			 construction of increment 3 of a National Security Agency data center at Camp
			 Williams, Utah, authorized as a Military Construction, Defense-Wide project by
			 title IX of the Supplemental Appropriations Act, 2009 (Public Law 111–32; 123
			 Stat. 1888), $123,201,000.
						(12)For the
			 construction of increment 3 of the hospital at Fort Bliss, Texas, authorized by
			 section 2401(a) of the Military Construction Authorization Act for Fiscal Year
			 2010 (division B of Public Law 111–84; 123 Stat. 2642), $109,400,000.
						(13)For the
			 construction of increment 1 of a Mountainview operations facility at Buckley
			 Air Force Base, Colorado, authorized by section 2401(a) of this Act,
			 $70,432,000.
						(14)For the
			 construction of increment 1 of an ambulatory care center at Joint Base Andrews,
			 Maryland, authorized by section 2401(a) of this Act, $121,500,000.
						(15)For the
			 construction of increment 1 of an ambulatory care center, phase 3 at Fort
			 Bliss, Texas, authorized by section 2401(a) of this Act, $80,600,000.
						BChemical
			 Demilitarization Authorizations
					2411.Authorization
			 of appropriations, chemical demilitarization construction,
			 Defense-wideFunds are hereby
			 authorized to be appropriated for fiscal years beginning after September 30,
			 2011, for military construction and land acquisition for chemical
			 demilitarization in the total amount of $75,312,000, as follows:
						(1)For the
			 construction of phase 13 of a chemical munitions demilitarization facility at
			 Pueblo Chemical Activity, Colorado, authorized by section 2401(a) of the
			 Military Construction Authorization Act for Fiscal Year 1997 (division B of
			 Public Law 104–201; 110 Stat. 2775), as amended by section 2406 of the Military
			 Construction Authorization Act for Fiscal Year 2000 (division B of Public Law
			 106–65; 113 Stat. 839), section 2407 of the Military Construction Authorization
			 Act for Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2698),
			 and section 2413 of the Military Construction Authorization Act for Fiscal Year
			 2009 (division B of Public Law 110–417; 122 Stat. 4697), $15,338,000.
						(2)For the
			 construction of phase 12 of a munitions demilitarization facility at Blue Grass
			 Army Depot, Kentucky, authorized by section 2401(a) of the Military
			 Construction Authorization Act for Fiscal Year 2000 (division B of Public Law
			 106–65; 113 Stat. 835), as amended by section 2405 of the Military Construction
			 Authorization Act for Fiscal Year 2002 (division B of Public Law 107–107; 115
			 Stat. 1298), section 2405 of the Military Construction Authorization Act for
			 Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2698), section
			 2414 of the Military Construction Authorization Act for Fiscal Year 2009
			 (division B of Public Law 110–417; 122 Stat. 4697), and section 2412 of the
			 Military Construction Authorization Act for Fiscal Year 2011 (division B Public
			 Law 111–383; 124 Stat. 4450), $59,974,000.
						2412.Rescission of
			 Defense Agencies military construction fundsOf the amounts appropriated or otherwise
			 made available for military construction, land acquisition, and military family
			 housing functions of the Department of Defense (other than the military
			 departments) for fiscal years before fiscal year 2012 that remain available for
			 obligation as of the date of the enactment of this Act, $131,000,000 is hereby
			 rescinded.
					XXVNorth Atlantic
			 Treaty Organization Security Investment Program
				2501.Authorized
			 NATO construction and land acquisition projectsThe Secretary of Defense may make
			 contributions for the North Atlantic Treaty Organization Security Investment
			 Program as provided in section 2806 of title 10, United States Code, in an
			 amount not to exceed the sum of the amount authorized to be appropriated for
			 this purpose in section 2502 and the amount collected from the North Atlantic
			 Treaty Organization as a result of construction previously financed by the
			 United States.
				2502.Authorization
			 of appropriations, NATOFunds
			 are hereby authorized to be appropriated for fiscal years beginning after
			 September 30, 2011, for contributions by the Secretary of Defense under section
			 2806 of title 10, United States Code, for the share of the United States of the
			 cost of projects for the North Atlantic Treaty Organization Security Investment
			 Program authorized by section 2501, in the amount of $272,611,000.
				XXVIGuard and
			 Reserve Forces Facilities
				2601.Authorized
			 Army National Guard construction and land acquisition projects
					(a)Inside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(1), the Secretary of the Army
			 may acquire real property and carry out military construction projects for the
			 Army National Guard locations inside the United States, and in the amounts, set
			 forth in the following table:
						
							Army National Guard: Inside the United
			 States
							
								
									StateLocationAmount
									
								
								
									AlabamaFort
					 McClellan$16,500,000
									
									ArizonaPapago Military
					 Reservation$17,800,000
									
									ArkansasFort
					 Chafee$3,500,000
									
									CaliforniaCamp
					 Roberts$38,160,000
									
									Camp San Luis
					 Obispo$8,000,000
									
									ColoradoAlamosa$6,400,000
									
									Aurora$3,600,000
									
									Fort
					 Carson$43,000,000
									
									District of ColumbiaAnacostia$5,300,000
									
									FloridaCamp
					 Blanding$5,500,000
									
									GeorgiaAtlanta$11,000,000
									
									Hinesville$17,500,000
									
									Macon$14,500,000
									
									HawaiiKalaeloa$33,000,000
									
									IllinoisNormal$10,000,000
									
									IndianaCamp
					 Atterbury$81,900,000
									
									Indianapolis$25,700,000
									
									MaineBangor$15,600,000
									
									Brunswick$23,000,000
									
									MarylandDundalk$16,000,000
									
									La Plata$9,000,000
									
									Westminster$10,400,000
									
									MassachusettsNatick$9,000,000
									
									MinnesotaCamp
					 Ripley$8,400,000
									
									MississippiCamp
					 Shelby$64,600,000
									
									NebraskaGrand
					 Island$22,000,000
									
									Mead$9,100,000
									
									NevadaLas
					 Vegas$23,000,000
									
									New JerseyLakehurst$49,000,000
									
									New MexicoSanta Fe$5,200,000
									
									North
					 CarolinaGreensboro$3,700,000
									
									OklahomaCamp
					 Gruber$13,361,000
									
									OregonThe Dalles$13,800,000
									
									South CarolinaAllendale$4,300,000
									
									UtahCamp
					 Williams$6,500,000
									
									VirginiaFort
					 Pickett$11,000,000
									
									West VirginiaBuckhannon$10,000,000
									
									WisconsinCamp
					 Williams$7,000,000
									
									WyomingCheyenne$8,900,000
									
								
							
						
					(b)Outside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(1), the Secretary of the Army
			 may acquire real property and carry out military construction projects for the
			 Army National Guard locations outside the United States, and in the amounts,
			 set forth in the following table:
						
							Army National Guard: Outside the United
			 States
							
								
									CountryLocationAmount
									
								
								
									Puerto RicoFort Buchanan$57,000,000
									
								
							
						
					2602.Authorized
			 Army Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(2), the Secretary of the Army
			 may acquire real property and carry out military construction projects for the
			 Army Reserve locations inside the United States, and in the amounts, set forth
			 in the following table:
					
						Army Reserve
						
							
								StateLocationAmount
								
							
							
								CaliforniaFort Hunter Liggett$5,200,000
								
								ColoradoFort Collins$13,600,000
								
								IllinoisHomewood$16,000,000
								
								Rockford$12,800,000
								
								IndianaFort Benjamin Harrison$57,000,000
								
								KansasKansas City$13,000,000
								
								MassachusettsAttleboro$22,000,000
								
								MinnesotaSaint Joseph$11,800,000
								
								MissouriWeldon Springs$19,000,000
								
								New YorkSchenectady$20,000,000
								
								North CarolinaGreensboro$19,000,000
								
								South CarolinaOrangeburg$12,000,000
								
								WisconsinFort McCoy$27,300,000
								
							
						
					
				2603.Authorized
			 Navy Reserve and Marine Corps Reserve construction and land acquisition
			 projectsUsing amounts
			 appropriated pursuant to the authorization of appropriations in section
			 2606(3), the Secretary of the Navy may acquire real property and carry out
			 military construction projects for the Navy Reserve and Marine Corps Reserve
			 locations inside the United States, and in the amounts, set forth in the
			 following table:
					
						Navy Reserve and Marine Corps Reserve
						
							
								StateLocationAmount
								
							
							
								PennsylvaniaPittsburgh$13,759,000
								
								TennesseeMemphis$7,949,000
								
							
						
					
				2604.Authorized
			 Air National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(4), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for the Air National Guard locations inside the United States, and in the
			 amounts, set forth in the following table:
					
						Air National Guard
						
							
								StateLocationAmount
								
							
							
								CaliforniaBeale Air Force Base$6,100,000
								
								Moffett
					 Field$26,000,000
								
								HawaiiJoint Base Pearl
					 Harbor-Hickam$39,521,000
								
								IndianaFort Wayne International
					 Airport$4,000,000
								
								MarylandMartin State Airport$4,900,000
								
								MassachusettsOtis Air National Guard Base$7,800,000
								
								OhioSpringfield
					 Beckley-Municipal Airport$6,700,000
								
							
						
					
				2605.Authorized
			 Air Force Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(5), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for the Air Force Reserve locations inside the United States, and in the
			 amounts, set forth in the following table:
					
						Air Force Reserve
						
							
								StateLocationAmount
								
							
							
								CaliforniaMarch Air Force Base$16,393,000
								
								South CarolinaCharleston Air Force Base$9,593,000
								
							
						
					
				2606.Authorization
			 of appropriations, National Guard and ReserveFunds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2011, for the costs
			 of acquisition, architectural and engineering services, and construction of
			 facilities for the Guard and Reserve Forces, and for contributions therefor,
			 under chapter 1803 of title 10, United States Code (including the cost of
			 acquisition of land for those facilities), in the following amounts:
					(1)For the
			 Department of the Army, for the Army National Guard of the United States,
			 $773,592,000.
					(2)For the
			 Department of the Army, for the Army Reserve, $280,549,000.
					(3)For the
			 Department of the Navy, for the Navy and Marine Corps Reserve,
			 $26,299,000.
					(4)For the
			 Department of the Air Force, for the Air National Guard of the United States,
			 $116,246,000.
					(5)For the
			 Department of the Air Force, for the Air Force Reserve, $33,620,000.
					2607.Extension of
			 authorizations of certain fiscal year 2008 projects
					(a)ExtensionNotwithstanding
			 section 2002 of the Military Construction Authorization Act for Fiscal Year
			 2008 (division B of Public Law 110–181; 122 Stat. 503), the authorization set
			 forth in the table in subsection (b), as provided in section 2601 and 2604 of
			 that Act (122 Stat. 527–528), shall remain in effect until October 1, 2012, or
			 the date of the enactment of an Act authorizing funds for military construction
			 for fiscal year 2013, whichever is later.
					(b)TableThe
			 table referred to in subsection (a) is as follows:
						
							Army National Guard: Extension of 2008 Project
			 Authorization
							
								
									StateInstallation
					 or LocationProjectAmount
									
								
								
									PennsylvaniaCoatesville Readiness
					 Center$ 8,300,000
									
								
							
						
					2608.Extension of
			 authorizations of certain fiscal year 2009 projects
					(a)ExtensionNotwithstanding
			 section 2002 of the Military Construction Authorization Act for Fiscal Year
			 2009 (division B of Public Law 110–417; 122 Stat. 4658), the authorization set
			 forth in the tables in subsection (b), as provided in sections 2601, 2602, and
			 2603 of that Act, shall remain in effect until October 1, 2012, or the date of
			 the enactment of an Act authorizing funds for military construction for fiscal
			 year 2013, whichever is later.
					(b)TablesThe
			 tables referred to in subsection (a) are as follows:
						
							Air National Guard: Extension of 2009 Project
			 Authorizations
							
								
									StateInstallation
					 or LocationProjectAmount
									
								
								
									IndianaCamp
					 AtterburyMultipurpose Machine Gun Range$5,800,000
									
									NevadaElkoReadiness Center$11,375,000
									
								
							
						
						
							Air Reserve: Extension of 2009 Project
			 Authorization
							
								
									StateInstallation
					 or LocationProjectAmount
									
								
								
									New YorkStaten
					 IslandArmy Reserve Center$18,550,000
									
								
							
						
						
							Navy Reserve and Marine Corps Reserve: Extension of 2009
			 Project Authorization
							
								
									StateInstallation
					 or LocationProjectAmount
									
								
								
									DelawareWilmingtonArmed Forces Reserve
					 Center$11,530,000
									
								
							
						
					2609.Modification
			 of authority to carry out certain fiscal year 2009 projectIn the case of the authorization contained
			 in the table in section 2601(a) of the Military Construction Authorization Act
			 for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4701) for
			 Elko, Nevada, for construction of an Army Reserve Center, the Secretary of the
			 Army may instead construct the Army Reserve Center at Carlin, Nevada.
				XXVIIBase Closure
			 and Realignment Activities
				2701.Authorization
			 of appropriations for base realignment and closure activities funded through
			 Department of Defense Base Closure Account 1990Funds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2011, for base
			 closure and realignment activities, including real property acquisition and
			 military construction projects, as authorized by the Defense Base Closure and
			 Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C.
			 2687 note) and funded through the Department of Defense Base Closure Account
			 1990 established by section 2906 of such Act, in the total amount of
			 $323,543,000, as follows:
					(1)For the
			 Department of the Army, $70,716,000.
					(2)For the
			 Department of the Navy, $129,351,000.
					(3)For the
			 Department of the Air Force, $123,476,000.
					2702.Authorized
			 base realignment and closure activities funded through Department of Defense
			 Base Closure Account 2005Using amounts appropriated pursuant to the
			 authorization of appropriations in section 2703, the Secretary of Defense may
			 carry out base closure and realignment activities, including real property
			 acquisition and military construction projects, as authorized by the Defense
			 Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law
			 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base
			 Closure Account 2005 established by section 2906A of such Act, in the amount of
			 $258,776,000.
				2703.Authorization
			 of appropriations for base realignment and closure activities funded through
			 Department of Defense Base Closure Account 2005Funds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2011, for base
			 closure and realignment activities, including real property acquisition and
			 military construction projects, as authorized by the Defense Base Closure and
			 Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C.
			 2687 note) and funded through the Department of Defense Base Closure Account
			 2005 established by section 2906A of such Act, in the total amount of
			 $258,776,000 as follows:
					(1)For the
			 Department of the Army, $229,190,000.
					(2)For the
			 Department of the Navy, $25,829,000.
					(3)For the
			 Department of the Air Force, $1,966,000.
					(5)For the Defense
			 Agencies, $1,791,000.
					2704.Rescission of
			 military construction funds for base realignment and closure activities funded
			 through Department of Defense Base Closure Account 1990Of the amounts appropriated or otherwise
			 made available for fiscal years before fiscal year 2012 for base closure and
			 realignment activities, including real property acquisition and military
			 construction projects, as authorized by the Defense Base Closure and
			 Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C.
			 2687 note) and funded through the Department of Defense Base Closure Account
			 1990 established by section 2906 of such Act that remain available for
			 obligation as of the date of the enactment of this Act, $100,000,000 is hereby
			 rescinded.
				XXVIIIMilitary
			 Construction General Provisions
				AMilitary
			 Construction Program and Military Family Housing Changes
					2801.General
			 military construction transfer authority
						(a)Authority to
			 transfer authorization of appropriations
							(1)AuthorityUpon
			 a determination by the Secretary of a military department, or with respect to
			 the Defense Agencies, the Secretary of Defense, that such action is necessary
			 in the national interest, the Secretary concerned may transfer amounts of
			 authorization of appropriations made available to that military department or
			 Defense Agency in this division for fiscal year 2012 between any such
			 authorization of appropriations for that military department or Defense Agency
			 for that fiscal year. Amounts of authorization of appropriations so transferred
			 shall be merged with and be available for the same purposes as the
			 authorization of appropriations to which transferred.
							(2)Aggregate
			 limitThe aggregate amount of authorizations that the Secretaries
			 concerned may transfer under the authority of this section may not exceed
			 $400,000,000.
							(b)LimitationThe
			 authority provided by this section to transfer authorizations may only be used
			 to fund increases in the cost of military construction projects that have been
			 authorized by law.
						(c)Effect on
			 authorization amountsA transfer made from one account to another
			 under the authority of this section shall be deemed to increase the amount
			 authorized for appropriation for the account to which the amount is transferred
			 by an amount equal to the amount transferred.
						(d)Notice to
			 CongressThe Secretary concerned shall promptly notify the
			 congressional defense committees of each transfer made by that Secretary under
			 subsection (a).
						2802.Extension of
			 temporary, limited authority to use operation and maintenance funds for
			 construction projects outside the United States
						(a)One-year
			 extension of authoritySection 2808 of the Military Construction
			 Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117
			 Stat. 1723), as most recently amended by section 2804 of the Military
			 Construction Authorization Act for Fiscal Year 2011 (division B of Public Law
			 111–383; 124 Stat. 4459), is amended—
							(1)in subsection
			 (c)(2), by striking fiscal year 2011 and inserting fiscal
			 year 2012; and
							(2)in subsection
			 (h)—
								(A)in paragraph (1),
			 by striking September 30, 2011 and inserting September
			 30, 2012; and
								(B)in paragraph (2),
			 by striking fiscal year 2012 and inserting fiscal year
			 2013.
								(b)Modification of
			 quarterly reporting requirementSubsection (g) of such section is
			 amended—
							(1)by striking
			 Quarterly reports
			 or in the subsection heading;
							(2)by striking
			 the report for a fiscal-year quarter under subsection (d) or;
			 and
							(3)by striking
			 report or.
							(c)Technical
			 amendmentsSubsections (a) and (i) of such section are amended by
			 striking Combined Task Force-Horn of Africa each place it
			 appears and inserting Combined Joint Task Force-Horn of
			 Africa.
						2803.Clarification
			 of authority to use the Pentagon Reservation maintenance revolving fund for
			 minor construction and alteration activities at the Pentagon
			 ReservationSection 2674(e)(4)
			 of title 10, United States Code, is amended—
						(1)by striking The authority
			 and inserting (A) Except as provided in subparagraph (B), the
			 authority; and
						(2)by adding at the end the following new
			 subparagraph:
							
								(B)The Secretary may use monies from the Fund
				to support construction or alteration activities at the Pentagon Reservation
				within the limits stated in section 2805 of this
				title.
								.
						BReal Property and
			 Facilities Administration
					2811.Exchange of
			 property at military installations
						(a)Exchange
			 authoritySection 2869 of title 10, United States Code, is
			 amended—
							(1)in the section
			 heading, by striking Conveyance of property at military installations to limit
			 encroachment and inserting Exchange of property at military
			 installations; and
							(2)in subsection
			 (a)—
								(A)in the subsection
			 heading, by striking Conveyance authorized; consideration and
			 inserting Exchange
			 authorized; and
								(B)in paragraph (1),
			 by striking to any person who agrees, in exchange for the real property,
			 to carry out a land acquisition and inserting to any eligible
			 entity who agrees, in exchange for the real property, to transfer to the United
			 States all right, title, and interest of the entity in and to a parcel of real
			 property, including any improvements thereon under their control, or to carry
			 out a land acquisition.
								(b)Extension of
			 authoritySuch section is further amended—
							(1)by striking
			 subsection (f); and
							(2)by redesignating
			 subsections (g) and (h) as subsections (f) and (g), respectively.
							(c)Clerical
			 amendmentThe table of sections at the beginning of chapter 169
			 of such title is amended by striking the item relating to section 2869 and
			 inserting the following new item:
							
								
									2869. Exchange of property at
				military
				installations.
								
								.
						2812.Clarification
			 of authority to limit encroachments
						(a)Inapplicability
			 of certain contract requirementsSubsection (c) of section 2684a
			 of title 10, United States Code, is amended to read as follows:
							
								(c)Inapplicability
				of certain contract requirementsNotwithstanding chapter 63 of
				title 31, an agreement under this section that is a cooperative agreement or a
				grant may be used to acquire property or services for the direct benefit or use
				of the United States
				Government.
								.
						(b)Acquisition and
			 acceptance of property and interestsSubsection (d) of such
			 section is amended—
							(1)in paragraph
			 (3)—
								(A)by inserting
			 , and the monitoring and enforcement of any right, title, or interest
			 in, after resources on;
								(B)by inserting
			 and monitoring and enforcement after natural resource
			 management; and
								(C)by adding at the
			 end the following:
									
										Any such payment by the
			 United States—(A)may be paid in a
				lump sum and include an amount intended to cover the future costs of natural
				resource management and monitoring and enforcement; and
										(B)shall be placed
				by the eligible entity in an interest-bearing account, and any interest shall
				be applied for the same purposes as the
				principal.
										;
				and
								(2)in paragraph
			 (5)—
								(A)inserting
			 (A) after (5);
								(B)by inserting
			 after the first sentence the following: No such requirement need be
			 included in the agreement if the property or interest is being transferred to a
			 State, or the agreement requires it to be subsequently transferred to a State,
			 and the Secretary concerned determines that the laws and regulations applicable
			 to the future use of such property or interest provide adequate assurance that
			 the property concerned will be developed and used in a manner appropriate for
			 purposes of this section.; and
								(C)by adding at the
			 end the following new subparagraph:
									
										(B)Notwithstanding subparagraph (A), if
				all or a portion of the property or interest acquired under the agreement is
				subsequently transferred to the United States and administrative jurisdiction
				over the property is under a Federal official other than a Secretary concerned,
				the Secretary concerned and that Federal official shall enter into a memorandum
				of agreement providing, to the satisfaction of the Secretary concerned, for the
				management of the property or interest concerned in a manner appropriate for
				purposes of this section. Such memorandum of agreement shall also provide that,
				should it be proposed that the property or interest concerned be developed or
				used in a manner not appropriate for purposes of this section, including
				declaring the property to be excess to the agency’s needs or proposing to
				exchange the property for other property, the Secretary concerned may request
				that administrative jurisdiction over the property be transferred to the
				Secretary concerned at no cost, and, upon such a request being made, the
				administrative jurisdiction over the property shall be transferred
				accordingly.
										.
								2813.Department of
			 Defense conservation and cultural activitiesSection 2694(b)(2) of title 10, United
			 States Code, is amended—
						(1)in subparagraph
			 (B), by inserting and sustainability after
			 safety; and
						(2)by adding at the
			 end the following new subparagraph:
							
								(F)The implementation of ecosystem-wide
				land management plans—
									(i)for a single ecosystem that
				encompasses at least two non-contiguous military installations, if those
				military installations are not all under the administrative jurisdiction of the
				same Secretary of a military department; and
									(ii)providing synergistic benefits
				unavailable if the installations acted
				separately.
									.
						CLand
			 Conveyances
					2821.Release of reversionary interest, Camp
			 Joseph T. Robinson, ArkansasSection 2852 of the Military Construction
			 Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123
			 Stat. 2685) is amended by striking to be acquired by the United States
			 of America and inserting to be acquired by the Military
			 Department of Arkansas.
					2822.Clarification
			 of land conveyance authority, Camp Caitlin and Ohana Nui areas,
			 HawaiiSection 2856(a) of the
			 Military Construction Authorization Act for Fiscal Year 2010 (division B of
			 Public Law 111–84; 123 Stat. 2689) is amended by inserting before the period at
			 the end the following: , before the property or portion thereof is made
			 available for transfer pursuant to the Hawaiian Home Lands Recovery Act (title
			 II of Public Law 104–42; 109 Stat. 357), for use by any other Federal agency,
			 or for disposal under applicable laws.
					DOther
			 Matters
					2831.Investment
			 plan for the modernization of public shipyards under jurisdiction of Department
			 of the Navy
						(a)Plan
			 RequiredNot later than March 1, 2012, the Secretary of the Navy
			 shall submit to the congressional defense committees a plan to address the
			 facilities and infrastructure requirements at each public shipyard under the
			 jurisdiction of the Department of the Navy.
						(b)ContentThe
			 report required under subsection (a) shall include the following
			 elements:
							(1)A description of
			 the operations and support required at each shipyard under the control of the
			 Secretary, including the location, year constructed, the classes of ships
			 serviced, number of personnel assigned, and the average age of facilities at
			 each location.
							(2)A review of all
			 workload requirements in the past 5 years, an assessment of the efficiency in
			 the use of existing facilities to meet the workload, and an estimate of the
			 workload planned for each shipyard through the current Future Years Defense
			 plan.
							(3)An assessment of
			 the adequacy of each facility—
								(A)to carry out
			 efficient depot-level ship maintenance with modern technology and
			 equipment;
								(B)to ensure
			 workplace safety;
								(C)to support
			 nuclear-related activities (where applicable);
								(D)to maintain the
			 quality of life of the workforce; and
								(E)to meet the
			 energy savings goals of the Secretary of the Navy for military
			 installations.
								(4)An assessment of
			 the existing condition of each facility at each shipyard to include a review of
			 existing and projected deficiencies or inadequate conditions at each facility,
			 and whether any of the facilities listed are temporary structures.
							(5)A description and
			 cost estimate for each project to improve, repair, renovate, or modernize
			 facilities or infrastructure.
							(6)A description of
			 the facility improvements or new construction projects at each shipyard that
			 would improve the efficiency of the facility’s operations or generate energy
			 savings based upon a business case analysis.
							(7)An investment
			 strategy planned for each shipyard to correct deficiencies identified in
			 paragraph (4), including timelines to complete each project and cost estimates
			 and timelines necessary to complete the projects identified in paragraph
			 (6).
							(8)A list of
			 projects, costs, and timelines through the future years defense plan to meet
			 the requirements of the minimum capital investment percentage required under
			 section 2476 of title 10, United States Code.
							2832.Data servers
			 and centers
						(a)Limitations on
			 obligation of funds
							(1)Limitations
								(A)Before
			 performance planDuring the period beginning on the date of the
			 enactment of this Act and ending on May 1, 2012, a department, agency, or
			 component of the Department of Defense may not obligate funds for a data
			 server, data server upgrade, data server farm, or data center unless approved
			 by the Chief Information Officer of the Department of Defense or the Chief
			 Information Officer of a component of the Department to whom the Chief
			 Information Officer of the Department has specifically delegated such approval
			 authority.
								(B)Under
			 performance planAfter May 1, 2012, a department, agency, or
			 component of the Department may not obligate funds for a data center, or any
			 information systems technology used therein, unless that obligation is in
			 accordance with the performance plan required by subsection (b) and is approved
			 as described in subparagraph (A).
								(2)Requirements
			 for approvals
								(A)Before
			 performance planAn approval of the obligation of funds may not
			 be granted under paragraph (1)(A) unless the official granting the approval
			 determines, in writing, that existing resources of the agency, component, or
			 element concerned cannot affordably or practically be used or modified to meet
			 the requirements to be met through the obligation of funds.
								(B)Under
			 performance planAn approval of the obligation of funds may not
			 be granted under paragraph (1)(B) unless the official granting the approval
			 determines that—
									(i)existing
			 resources of the Department do not meet the operation requirements to be met
			 through the obligation of funds; and
									(ii)the proposed
			 obligation is in accordance with the performance standards and measures
			 established by the Chief Information Officer of the Department under subsection
			 (b).
									(3)ReportsNot
			 later than 30 days after the end of each calendar quarter, each Chief
			 Information Officer of a component of the Department who grants an approval
			 under paragraph (1) during such calendar quarter shall submit to the Chief
			 Information Officer of the Department a report on the approval or approvals so
			 granted during such calendar quarter.
							(b)Performance
			 plan for reduction of resources required for data servers and centers
							(1)Component
			 plans
								(A)In
			 generalNot later than January 15, 2012, the Secretaries of the
			 military departments and the heads of the Defense Agencies shall each submit to
			 the Chief Information Officer of the Department a plan for the department or
			 agency concerned to achieve the following:
									(i)A
			 reduction in the square feet of floor space devoted to information systems
			 technologies, attendant support technologies, and operations within data
			 centers.
									(ii)A
			 reduction in the use of all utilities necessary to power and cool information
			 systems technologies and data centers.
									(iii)An increase in
			 multi-organizational utilization of data centers, information systems
			 technologies, and associated resources.
									(iv)An
			 increase in virtualization of data servers.
									(v)A
			 reduction in the number of commercial and government developed applications
			 running on data servers and within data centers.
									(vi)A
			 reduction in the number of government and vendor provided full-time equivalent
			 personnel, and in the cost of labor, associated with the operation of data
			 servers and data centers.
									(B)Specification
			 of required elementsThe Chief Information Officer of the
			 Department shall specify the particular performance standards and measures and
			 implementation elements to be included in the plans submitted under this
			 paragraph, including specific goals and schedules for achieving the matters
			 specified in subparagraph (A).
								(2)Defense-wide
			 plan
								(A)In
			 generalNot later than April 1, 2012, the Chief Information
			 Officer of the Department shall submit to the congressional defense committees
			 a performance plan for a reduction in the resources required for data centers
			 and information systems technologies Department-wide. The plan shall be based
			 upon and incorporate appropriate elements of the plans submitted under
			 paragraph (1).
								(B)ElementsThe
			 performance plan required under this paragraph shall include the
			 following:
									(i)A
			 Department-wide performance plan for achieving the matters specified in
			 paragraph (1)(A), including performance standards and measures for data centers
			 and information systems technologies, goals and schedules for achieving such
			 matters, and an estimate of cost savings anticipated through implementation of
			 the plan.
									(ii)A
			 Department-wide strategy for each of the following:
										(I)Desktop, laptop,
			 and mobile device virtualization.
										(II)Transitioning to
			 cloud computing through data center virtualization and consolidation.
										(III)Migration of
			 Defense data and government-provided services from Department-owned and
			 operated data centers to cloud computing services generally available within
			 the private sector.
										(IV)Utilization of
			 private sector-managed security services for data centers and cloud computing
			 services.
										(3)ResponsibilityThe
			 Chief Information Officer of the Department shall discharge the responsibility
			 for establishing performance standards and measures for data centers and
			 information systems technologies for purposes of this subsection. Such
			 responsibility may not be delegated.
							(c)ExceptionThe
			 Chief Information Officer of the Department and the Chief Information Officer
			 of the Office of the Director of National Intelligence may jointly exempt from
			 the applicability of this section such intelligence components of the
			 Department of Defense (and the programs and activities thereof) that are funded
			 through the National Intelligence Program (NIP) as the Chief Information
			 Officers consider appropriate.
						(d)Reports on cost
			 savings
							(1)In
			 generalNot later than March 1 of each fiscal year, and ending in
			 fiscal year 2016, the Chief Information Officer of the Department shall submit
			 to the appropriate committees of Congress a report on the cost savings, cost
			 reductions, cost avoidances, and performance gains achieved, and anticipated to
			 be achieved, as of the date of such report as a result of activities undertaken
			 under this section.
							(2)Appropriate
			 committees of Congress definedIn this subsection, the term
			 appropriate committees of Congress means—
								(A)the Committee on
			 Armed Services, the Committee on Appropriations, and the Select Committee on
			 Intelligence of the Senate; and
								(B)the Committee on
			 Armed Services, the Committee on Appropriations, and the Permanent Select
			 Committee on Intelligence of the House of Representatives.
								
	
		June 22, 2011
		Read twice and placed on the calendar
	
